DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6, 7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2012/0020231 A1 to Chen et al. (Chen), in view of Publication No.: 2018/025507 A1 to Nagasaka et al. (Nagasaka).
	As to Claims 1 and 14, Chen discloses a mobile device, comprising: 
a processor (Fig. 5, ‘UE 501’); and 
a memory that stores executable instructions that, when executed by the processor (Fig. 5, ‘UE 501’), facilitate performance of operations, comprising: 

Chen does not expressly disclose in response to detecting the change of the frequency band, sending a notification to the core network device to notify the core network device of the change of the frequency band.
However, Nagasaka discloses in response to detecting the change of the frequency band, sending a notification to the core network device to notify the core network device of the change of the frequency band (Fig. 1, ‘specifically, the AS layer in the UE 100 notifies the WLAN identifiers (and their information) to the NAS layer in the UE 100. The NAS layer in the UE 100 then makes a notification to the higher station see also 0148).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘in response to detecting the change of the frequency band, sending a notification to the core network device to notify the core network device of the change of the frequency band’ as disclosed by Nagasaka into Chen so as to effectively switch and use cellular/WLAN internetwork in wireless communication system, Nagasaka ¶ 0082.
As to Claim 2, Nagasaka further discloses wherein the mobile device is adapted to communicate via a previous generation wireless protocol and a subsequent generation wireless protocol, and wherein the change of the frequency band is associated with a change of wireless protocol by the mobile device (‘when switching from cellular communication to WLAN communication, the UE 100 notifies information (move-traffic-to-WLAN indication) on traffic steering to WLAN communication together with (a list of (list of WLAN identifiers)) the identifiers (WLAN identifiers) of the Aps 300 meeting the second determination condition to a higher/upper layer controlling bidirectional traffic steering between the E-UTRAN 10 and the WLAN 30’, ¶ 0082).  In addition, the same suggestion/motivation is used as the rejection for Claim 1.
As to Claim 3, Chen further discloses wherein the mobile device is adapted to communicate via a fifth generation (5G) wireless protocol that supports multiple different frequency bands, and wherein the change of the frequency band comprises a switch 
As to Claim 6, Nagasaka further discloses wherein the notification to the core network device comprises a non-access stratum notification (‘specifically, the AS layer in the UE 100 notifies the WLAN identifiers (and their information) to the NAS layer in the UE 100. The NAS layer in the UE 100 then makes a notification to the higher station (MME) by use of the NAS procedure. The UE 100 switches from cellular communication to WLAN communication (switches from a communication path via the eNB 200 to a communication path via the APs 300) in response to a command from the higher station notified of the WLAN identifiers’, ¶ 0082).  In addition, the same suggestion/motivation is used as the rejection for Claim 1.
As to Claim 7, Nagasaka further discloses wherein sending the notification to the core network device comprises sending the notification to a mobility management entity or an access and mobility management function at the core network device (‘specifically, the AS layer in the UE 100 notifies the WLAN identifiers (and their information) to the NAS layer in the UE 100. The NAS layer in the UE 100 then makes a notification to the higher station (MME) by use of the NAS procedure. The UE 100 switches from cellular communication to WLAN communication (switches from a communication path via the eNB 200 to a communication path via the APs 300) in 
As to Claim 15, Chen further discloses wherein the operations further comprise sending a frequency band inquiry to request frequency band information comprising the frequency band used by the device (Figs. 1 and 5, ‘in a second embodiment, the UE capability information includes the frequency bands supported by UE 501, and the existence of the ID device is implicitly indicated by the change of supported frequency bands. For example, the UE supported frequency bands originally include Band 40 (e.g., 2300-2400 MHz) for LTE TDD mode’, ¶ 0036). 
As to Claim 16, Chen further discloses wherein the core network device provides a mobility management entity or an access and mobility management function (‘the UE may report its capability information to the serving eNB directly, or report to a mobility management entity (MME) during registration procedure’, ¶ 0033), and wherein the notification of the change of the frequency band used by the device is received at the mobility management entity or the access and mobility management function (Figs. 1 and 5, ‘in a second embodiment, the UE capability information includes the frequency bands supported by UE 501, and the existence of the ID device is implicitly indicated by the change of supported frequency bands. For example, the UE supported frequency bands originally include Band 40 (e.g., 2300-2400 MHz) for LTE TDD mode’, ¶ 0036).
As to Claim 17, Nagasaka further discloses wherein adjusting the cellular communication service parameter comprises conveying the change of the frequency band used by the device to a packet data network gateway (‘the eNBs 200 are mutually connected via X2 interfaces. The eNBs 200 are connected via S1 interfaces to mobility GW) 400 included in the EPC 20. The eNBs 200 are connected to a WT 600 described below via Xw interfaces’, ¶ 0058).  In addition, the same suggestion/motivation is used as the rejection for Claim 14.
  
4.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 10,993,140 B1 to Guha et al. (Guha), in view of Publication No.: US 2020/0153740 A1 to Singh et al. (Singh). 
As to Claim 8, Guha discloses a method, comprising: 
detecting, by radio access network equipment comprising a processor, a change of a frequency band used by a user equipment to communicate with the radio access network equipment, wherein the radio access network equipment is coupled with core network equipment that facilitates provision of cellular communication service to the user equipment (Fig. 1A, ‘RAN 110 may determine spectrum allocation of RAN 110 resources based on instantaneous traffic patterns near RAN 110, and may adjust the spectrum allocation of RAN 110 resources based on data from core network 115. For example, RAN 110 may adapt to weights assigned by core network 115 for different technologies, and may tune user experience levels of UEs 105 for 4G and 5G traffic based on a 4G and 5G pricing framework’, Col. 5, ll 65 – Col. 6, ll 6).
Guha does not expressly disclose in response to detecting the change of the frequency band, sending, by the radio access network equipment, a notification to the core network equipment to notify the core network equipment of the change of the frequency band used by the user equipment.
Singh discloses in response to detecting the change of the frequency band, sending, by the radio access network equipment, a notification to the core network equipment to notify the core network equipment of the change of the frequency band used by the user equipment (‘the base stations can be dynamically configured with any change in spectrum availability. For example, as shown in Fig. 13 for illustration and not limitation, the base station in location 1 has a transceiver using the 580-600 MHz channel and is subscribed to spectrum changes for its location to the SDM spectrum database. When the 640-660 MHz channel becomes temporally unavailable, a spectrum change event is delivered to the base station, which configures the new channel with UE's PCF thereby opening both channels for simultaneous communications’, ¶ 0108).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘in response to detecting the change of the frequency band, sending, by the radio access network equipment, a notification to the core network equipment to notify the core network equipment of the change of the frequency band used by the user equipment’ as disclosed by Singh into Guha so as to effectively manage infrastructure network resources and handle traffic in wireless communication system, Singh ¶ 0144.
As to Claim 9, Guha further discloses wherein the radio access network equipment comprises an evolved node B device and the notification to the core network equipment comprises an S1 application protocol message (‘as further shown in Fig. 1B, RAN 110 may communicate with the AMF/MME via an S1-MME/N2 interface that may be established between RAN 110 and the AMF/MME. The S1-MME/N2 interface may S1-U/N3 interface’, Col. 2, ll 64 – Col. 3, ll 4).  
As to Claim 10, Guha further discloses wherein the radio access network equipment comprises a fifth generation (5G) next generation gNode B device and the notification to the core network equipment comprises a next generation application protocol message (‘RAN 110 may determine spectrum allocation of RAN 110 resources based on instantaneous traffic patterns near RAN 110, and may adjust the spectrum allocation of RAN 110 resources based on data from core network 115. For example, RAN 110 may adapt to weights assigned by core network 115 for different technologies, and may tune user experience levels of UEs 105 for 4G and 5G traffic based on a 4G and 5G pricing framework’, Col. 5, ll 65 – Col. 6, ll 6).  
As to Claim 11, Singh further discloses wherein the radio access network equipment is adapted to communicate via a communication protocol that supports multiple different frequency bands, and wherein the change of the frequency band comprises a switch from one of the multiple different frequency bands to another of the multiple different frequency bands (‘the base stations can be dynamically configured with any change in spectrum availability. For example, as shown in Fig. 13 for illustration and not limitation, the base station in location 1 has a transceiver using the 580-600 MHz channel and is subscribed to spectrum changes for its location to the SDM spectrum database. When the 640-660 MHz channel becomes temporally unavailable, a spectrum change event is delivered to the base station, which configures the new channel with UE's PCF thereby opening both channels for simultaneous .

5.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Nagasaka and further in view of Publication No.: US 2014/0269441 A1 to Hyde et al. (Hyde).
As to Claim 4, Chen in view of Nagasaka do not expressly disclose wherein the change of the frequency band comprises a change from a higher frequency band at or above 25 gigahertz to a lower frequency band at or below 7 gigahertz.
However, Hyde discloses wherein the change of the frequency band comprises a change from a higher frequency band at or above 25 gigahertz to a lower frequency band at or below 7 gigahertz (‘in some variants, an extremely high frequency (EHF) communication (such as at 30-300 GHz, such as at 60 GHz in accordance with IEEE 802.1 lad) may be conducted by wireless node that is also capable of utilizing other frequency bands or other wireless communication standards. To facilitate such interoperability, a wireless node may determine (i) whether or when to switch to another frequency band or another wireless communication standard or (ii) whether or when to share bandwidth demands with another frequency band or another wireless communication standard. Third, a wireless node may switch if a current frequency is experiencing attenuation but another frequency is likely not to experience the same attenuation (such as if body tissue is currently attenuating a 60 GHz signal, but the mobile device can switch to a lower frequency signal below 10 GHz)’, ¶ 0393).
Hyde into Chen in view of Nagasaka so as to effectively establish direct wireless linkage between cell tower and mobile devices in wireless communication system, Hyde ¶ 0328.
As to Claim 5, Chen in view of Nagasaka do not expressly disclose wherein the change of the frequency band comprises a change from a lower frequency band at or below 7 gigahertz to a higher frequency band at or above 25 gigahertz.
However, Hyde discloses wherein the change of the frequency band comprises a change from a lower frequency band at or below 7 gigahertz to a higher frequency band at or above 25 gigahertz (‘in some variants, an extremely high frequency (EHF) communication (such as at 30-300 GHz, such as at 60 GHz in accordance with IEEE 802.1 lad) may be conducted by wireless node that is also capable of utilizing other frequency bands or other wireless communication standards. To facilitate such interoperability, a wireless node may determine (i) whether or when to switch to another frequency band or another wireless communication standard or (ii) whether or when to share bandwidth demands with another frequency band or another wireless communication standard. Third, a wireless node may switch if a current frequency is experiencing attenuation but another frequency is likely not to experience the same attenuation (such as if body tissue is currently attenuating a 60 GHz signal, but the mobile device can switch to a lower frequency signal below 10 GHz)’, ¶ 0393).
Hyde into Chen in view of Nagasaka so as to effectively establish direct wireless linkage between cell tower and mobile devices in wireless communication system, Hyde ¶ 0328.

6.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guha, in view of Singh and further in view of Publication No.: US 2014/0269441 A1 to Hyde et al. (Hyde).
As to Claim 12, Guha in view of Singh do not expressly disclose wherein the change of the frequency band comprises a change from a higher frequency band at or above 25 gigahertz to a lower frequency band at or below 7 gigahertz.
However, Hyde discloses wherein the change of the frequency band comprises a change from a higher frequency band at or above 25 gigahertz to a lower frequency band at or below 7 gigahertz (‘in some variants, an extremely high frequency (EHF) communication (such as at 30-300 GHz, such as at 60 GHz in accordance with IEEE 802.1 lad) may be conducted by wireless node that is also capable of utilizing other frequency bands or other wireless communication standards. To facilitate such interoperability, a wireless node may determine (i) whether or when to switch to another frequency band or another wireless communication standard or (ii) whether or when to share bandwidth demands with another frequency band or another wireless communication standard. Third, a wireless node may switch if a current frequency is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the change of the frequency band comprises a change from a higher frequency band at or above 25 gigahertz to a lower frequency band at or below 7 gigahertz’ as disclosed by Hyde into Guha in view of Singh so as to effectively establish direct wireless linkage between cell tower and mobile devices in wireless communication system, Hyde ¶ 0328.
As to Claim 13, Guha in view of Singh do not expressly disclose wherein the change of the frequency band comprises a change from a lower frequency band at or below 7 gigahertz to a higher frequency band at or above 25 gigahertz.
However, Hyde discloses wherein the change of the frequency band comprises a change from a lower frequency band at or below 7 gigahertz to a higher frequency band at or above 25 gigahertz (‘in some variants, an extremely high frequency (EHF) communication (such as at 30-300 GHz, such as at 60 GHz in accordance with IEEE 802.1 lad) may be conducted by wireless node that is also capable of utilizing other frequency bands or other wireless communication standards. To facilitate such interoperability, a wireless node may determine (i) whether or when to switch to another frequency band or another wireless communication standard or (ii) whether or when to share bandwidth demands with another frequency band or another wireless communication standard. Third, a wireless node may switch if a current frequency is experiencing attenuation but another frequency is likely not to experience the same 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the change of the frequency band comprises a change from a lower frequency band at or below 7 gigahertz to a higher frequency band at or above 25 gigahertz’ as disclosed by Hyde into Guha in view of Singh so as to effectively establish direct wireless linkage between cell tower and mobile devices in wireless communication system, Hyde ¶ 0328.

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Nagasaka and further in view of Publication No.: US 2019/0213805 A1 to Prakah-Asante (Prakah-Asante). 
 	As to Claim 18, Nagasaka further discloses adjusting the cellular communication service parameter (‘the UE 100 switches from cellular communication to WLAN communication (switches from a communication path via the eNB 200 to a communication path via the APs 300) in response to a command from the higher station notified of the WLAN identifiers’, ¶ 0082).
Chen in view of Nagasaka do not expressly disclose wherein adjusting the cellular communication service parameter comprises adjusting a speed tier policy for the device.
	However, Prakah-Asante discloses adjusting a speed tier policy for the device (‘for example, if adverse weather conditions are detected, the rules engine 210 may   adjust the vehicle speed threshold for determining whether the headlamps 104 should i). Thus, the rules engine 210 provides for real-time decision-making and adaptively responds to data received from the vehicle data receiver 200, the user settings receiver 204, mobile device data receiver 206, and the usage learner 208’, ¶ 0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘adjusting a speed tier policy for the device’ as disclosed by Prakah-Asante into Chen in view of Nagasaka to effectively manage alerts of head lamp usage of the vehicle in wireless communication system, Prakah-Asante ¶ 0003.

8.	Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Nagasaka and further in view of Publication No.: US 2012/0064858 A1 to Cai et al. (Cai).
As to Claim 19, Nagasaka further discloses adjusting the cellular communication service parameter (‘the UE 100 switches from cellular communication to WLAN communication (switches from a communication path via the eNB 200 to a communication path via the APs 300) in response to a command from the higher station notified of the WLAN identifiers’, ¶ 0082).
	Chen in view of Nagasaka do not expressly disclose wherein adjusting the cellular communication service parameter comprises adjusting a charging characteristic for the device.
However, Cai discloses adjusting a charging characteristic for the device (‘Fig. 6 illustrates the adjusted charging rates displayed to the end user in an exemplary 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘adjusting a charging characteristic for the device’ as disclosed by Cai into Chen in view of Nagasaka to effectively manage bandwidth usage in wireless communication system, Cai ¶ 0008.
As to Claim 20, Nagasaka further discloses adjusting the cellular communication service parameter (‘the UE 100 switches from cellular communication to WLAN communication (switches from a communication path via the eNB 200 to a communication path via the APs 300) in response to a command from the higher station notified of the WLAN identifiers’, ¶ 0082).
Chen in view of Nagasaka do not expressly disclose wherein adjusting the cellular communication service parameter comprises adjusting digital content for delivery to the device.
However, Cai discloses adjusting digital content for delivery to the device (‘Fig. 6 illustrates the adjusted charging rates displayed to the end user in an exemplary embodiment. In this example, four contacts are displayed along with an adjustment charging rate per media type for a time period. For Contact 1, the adjusted charging rate for voice calls is 5 per minute until 8 p.m. (two hours). For Contact 2, the adjusted 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘adjusting digital content for delivery to the device’ as disclosed by Cai into Chen in view of Nagasaka to effectively manage bandwidth usage in wireless communication system, Cai ¶ 0008.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463